Citation Nr: 1138921	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for impotence, including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer.

2. Entitlement to service connection for a low back disorder, including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer.

3. Entitlement to service connection for male pattern baldness (claimed as hair loss), including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer.

4. Entitlement to service connection for depression, including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer.

5. Entitlement to service connection for fatigue, including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer.

6. Whether new and material evidence has been received to reopen a claim of service connection for coronary ischemia with hypertension, including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer. 

7. Entitlement to a rating in excess of 20 percent for residuals of bilateral renal calculi.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1961 to January 1965.  The issues of service connection for impotence and a low back disorder originally came before the Board of Veterans' Appeals (Board) on appeal from a September 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 1996, the Board issued a decision which, in pertinent part, denied service connection for impotence and a low back disorder.  The veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2000, the case was remanded by the Court, as directed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In August 2001 and in June 2003, the Board remanded the claims for additional development.

The remaining issues are before the Board on appeal from an August 2004 rating decision by the RO, with the exception of the increased rating issue which is on appeal from a June 2005 rating decision.  In October 2005 the Veteran requested a hearing before a Veteran's Law Judge.  In January 2006 all the matters on appeal were remanded for such hearing (except for the increased rating issue which had not yet been perfected for appeal).  The case was then reassigned to the undersigned to conduct the hearing; a Travel Board hearing was held before the undersigned in April 2006.  A transcript of this hearing is associated with the claims file.  The Board remanded the claims (with the exception of the increased rating issue) for due process reasons in October 2006 and for further development in January 2010.

The issues of service connection for a low back disorder, male pattern baldness, depression, and impotence, and the matter of the rating for residuals of bilateral renal calculi, to include bladder cancer, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is necessary.


FINDINGS OF FACT

1. The reported symptom of fatigue has not been attributed to an underlying disability.

2. An April 1986 Board decision denied the Veteran's claim of service connection for cardiovascular disease to include hypertension based on findings that he did not have heart disease or hypertension in service or within a year following separation and that there was no relationship between his service-connected residuals of bilateral renal calculi and his hypertension.

3. Evidence received since the April 1986 Board decision does not tend to show that cardiovascular disease, to include hypertension, was manifested in service or in the first postservice year, may be presumed to have been incurred in service, or was caused or aggravated by service-connected residuals of bilateral renal calculi to include bladder cancer; does not relate to the unestablished fact necessary to substantiate the claim of service connection for cardiovascular disease and hypertension; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for fatigue is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2. The April 1986 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010)

3.  New and material evidence has not been received, and the claim of service connection for cardiovascular disease to include hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the fatigue claim, a March 2004 letter advised the Veteran of the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  Further, an December 2006 letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  While this notice was not provided prior to the initial adjudication of the instant claim, the case was subsequently readjudicated in a June 2011 supplemental statement of the case (SSOC), curing any notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With respect to the new and material evidence claim, a December 2006 letter advised the appellant that because there was a prior final decision in the matter, he would have to submit new and material evidence to reopen the claim; of the basis for the prior denial of his claim; and of what type of evidence would be new and material.  Furthermore, he was advised of the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on her behalf.  While this notice was not provided prior to the initial adjudication of the instant claim, the case was subsequently readjudicated in a June 2011 SSOC, curing any notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The December 2006 notice letter provided an erroneous date for the prior final decision; this typographical error is nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the United States Supreme Court clarified that VCAA notice errors are not presumptively prejudicial and that, as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error - such as in timing or content, and moreover that it is unduly prejudicial, meaning outcome determinative of his claim).  In any event, the appellant has not alleged that notice has been less than adequate, or that he is prejudiced by a notice defect.  For these reasons, the Board finds that the notice was in substantial compliance with the notice requirements of the VCAA, and the guidelines of the Court regarding the specific notice required in claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, service treatment records (STRs), VA treatment records, and VA examinations are associated with the record.  The Veteran has provided lay statements and private medical statements and has testified before the undersigned.  The case was remanded in 2010 to obtain Social Security Administration (SSA) records.  SSA responded that the records had been destroyed and could not be provided.

All pertinent records, to the extent possible, have been secured.  The Board has also considered whether further VA examinations to secure medical opinions are necessary.  However, the 2004 VA examinations which addressed fatigue and hypertension were adequate as a medical history was taken, relevant records were reviewed, and opinions were provided.  Notably, in a claim to reopen the duty to assist by obtaining a medical opinion does not attach unless the claim is indeed reopened  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet App 79 (2006).  VA's duties to notify and assist are met.

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Service Connection Claim:  Fatigue

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Secondary service connection is available where a service-connected disability directly caused another disability and where a service-connected disability has aggravated a non-service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection for fatigue is warranted on a secondary basis as he experiences fatigue in connection with his service-connected residuals of bilateral renal calculi, to include bladder cancer.  38 C.F.R. §  3.310.  

The April 2004 VA examination for kidney stones noted: "There is no reason for [the Veteran] to be fatigued from any problem related to his kidney stones as he has normal kidney function."  The examiner ordered a functional capacity examination in connection with the fatigue claim.  The 20-page functional capacity examination report concluded that the Veteran was "able to work at the sedentary-light Physical Demand Level for an 8 hour day."

Extensive review of voluminous treatment records and evaluation reports in the record found no significant complaints, treatment, or diagnosis referable to fatigue.

Service connection is not available for symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  The fatigue the Veteran reports is not a disability in and of itself.  Id.  Because the symptom of fatigue does not constitute an independent disability, service connection for it cannot be granted on any basis to include as secondary to another, service-connected, disability.  38 C.F.R. § 3.310; see also 38 C.F.R. § 3.303.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b); however, as a chronic disability underlying the Veteran's fatigue is not shown, the preponderance of the evidence is against this claim, and it must be denied.  

III. New and Material Evidence Claim:  Cardiovascular Disease

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Certain chronic diseases (to include cardiovascular-renal disease and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular-renal disease and hypertension).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that for the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An April 1986 Board decision denied the Veteran's claim of service connection for cardiovascular disease to include hypertension based on findings that he did not have heart disease or hypertension in service or within a year following separation and that there was no relationship between his service-connected residuals of bilateral renal calculi and his hypertension.  That decision is final, and is the last final decision in this matter.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the April 1986 Board decision consisted of the Veteran's STRs, which do not show a diagnosis of, or treatment for, a cardiovascular disorder, to include hypertension; a statement from a Dr. A. that he treated the Veteran for hypertension in 1975 and 1976; September and October 1983 treatment records which note a history of hypertension with no current treatment; a December 1984 statement from Dr. K.P. that the Veteran was hospitalized for several days in 1984 with diagnoses including hypertension and coronary ischemia; and a September 1985 statement from Dr. K.P. that the Veteran's hypertension caused kidney problems.  The Veteran also provided testimony at a hearing in 1985.

Evidence received since the April 1986 rating decision includes voluminous treatment records showing coronary artery bypass graft times three in 1997, and February 2005 VA treatment records assessing coronary artery disease and a normal stress test in 2004.  The record also contains a report of an April 2004 VA examination which concludes that the Veteran did not have hypertension in service with specific reference to various blood pressure readings in service.  The examiner noted evidence of systolic hypertension while he was in pain from a kidney stone in 1983, many years after service.  The examiner opined that the Veteran did not currently have any evidence of chronic renal disease as his creatinine and BUN were within normal limits and he had no proteinuria.  The examiner explained that the Veteran's hypertension could not be due to his kidney stones because he had no damage to the kidney and "the only mechanism for the development of hypertension due to kidney stones would be because of chronic renal disease."

As the claim was previously denied because it was not shown that the heart disease or hypertension was present in service or within one year after discharge or that there was a relationship between residuals of kidney stones and hypertension, for additional evidence received to be new and material, it must relate to one of these unestablished facts, i.e., it must show that hypertension or heart disease began in service or within the presumptive period or was aggravated by a service-connected disability.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Compare Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Regarding the appellant's statements that there is a relationship between his hypertension or heart disease and his service-connected residuals of kidney stones, he is not competent to identify or provide the etiology of such a disorder as these are determinations "medical in nature" and are not capable of lay observation.  An opinion as to the existence of a cardiovascular disorder and/or the relationship between such a disorder and a renal disorder requires more than can be determined by a layperson through personal knowledge.  These matters require clinical testing, as evidenced by the numerous diagnostic reports (chest X-rays, cardiac catheterizations, IVPs, to name a few) in the record.  In fact, the issue involves highly complex medical questions concerning not one but two internal physical processes, the cardiovascular and the renal systems.  The Veteran is not competent to opine, for example, that his heart disease was caused by kidney stones.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  No factual foundation has been made to establish that he is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed conditions.  Hence, his statements regarding etiology or diagnosis with respect to his heart disease are not competent evidence.  

The central issue concerns whether the Veteran's heart disease existed in service, shortly after service, or was caused or aggravated by his service-connected kidney stones.  These issues involve questions of causation and aggravation that are beyond a lay observable cause-and-effect relationship.  Regardless, the Veteran's statements are not new, as he made the same arguments at the timeof the Board's denial of the claim in 1986.  

In light of the foregoing, the Board concludes that the additional evidence received since the April 1986 Board decision is either cumulative (and not new) or nonprobative (and not material).  No evidence received since April 1986 pertains to the unestablished fact necessary to substantiate the claim of service connection for a cardiovascular disorder, to include hypertension.  Therefore, the additional evidence received is not new and material, and the claim of service connection for a cardiovascular disorder to include hypertension may not be reopened.


ORDER

Service connection for fatigue is denied.

The appeal to reopen a claim of service connection for coronary ischemia with hypertension, including as secondary to service-connected residuals of bilateral renal calculi, to include bladder cancer, is denied.


REMAND

With respect to the issues of service connection for a low back disorder, male pattern baldness, depression, and impotence, as well as the increased rating issue, further development is necessary.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a) (2010), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition,"  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

The record contains VA examinations with medical opinions which address whether the Veteran's low back disorder, male pattern baldness, depression, and impotence are proximately due to or the result of his service-connected residuals of bilateral renal calculi, to include bladder cancer.  See July 2004 VA examination ("It seems unlikely in this examiner's view that there is any current clinically significant depression that is related to his kidney stones") and April 2004 VA examination report ("[hair loss] is not due to his hyperpyrexia; it is due to his genetic makeup")("It is as likely as not that he has erectile dysfunction due to TURP [treatment for benign prostatic hypertrophy determined to be unrelated to service].  This is unrelated to his kidney stones.").  

The Board also notes that the May 2004 VA examination report concludes that some of the Veteran's low back pain is due to his service-connected kidney stones, although most of his back pain is due to his lumbar degenerative disc disease.  As this evidence reveals that some of the Veteran's back pain is a manifestation of his service-connected renal calculi, this symptom should be addressed when the increased rating claim is readjudicated.  The back pain related to the kidney stones is not a disability in and of itself, so separate service connection is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 38 C.F.R. § 3.310; see also 38 C.F.R. § 3.303.

Significantly, none of these opinions addresses the question of whether any of these disorders was aggravated by the service-connected disability.  Hence, the examinations are inadequate for adjudication purposes.

With respect to the low back and impotence claims, it is noted that an August 2001 remand requested an examination and medical opinion which addressed the aggravation element of the claims.  Subsequent examiners failed to provide opinions as to whether the Veteran's residuals of renal calculi aggravated his impotence and/or low back disability.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the increased rating claim, in part due to the lack of chronological filing of documents in the Veteran's record, this claim has been essentially dormant since the Veteran filed his substantive appeal in April 2007.  The most recent VA treatment records associated with the claims folders are dated in 2005, and the severity of the service-connected residuals of bilateral renal calculi, to include bladder cancer, was last assessed in 2004.  

In addition, it is the Veteran's contention that his kidney stones warrant a 30 percent rating under Diagnostic Code 7508, not Diagnostic Code 7509, as he has recurrent stone formation which requires diet therapy.  Accordingly, an examination is necessary to assess the severity of the service-connected residuals of bilateral renal calculi, to include bladder cancer.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folders all pertinent VA treatment records developed since March 2005.

2. Then, arrange for the Veteran to be examined by an appropriate physician to determine:

a. Is it at least as likely as not (50% or better probability) that the Veteran's male pattern baldness was aggravated by (increased in severity due to) his service-connected residuals of renal calculi, to include bladder cancer; and
b. Is it at least as likely as not (50% or better probability) that the Veteran's impotence was aggravated by (increased in severity due to) his service-connected residuals of renal calculi, to include bladder cancer; and
c. Is it at least as likely as not (50% or better probability) that the Veteran's lumbar degenerative disc disease was aggravated by (increased in severity due to) his service-connected residuals of renal calculi, to include bladder cancer; and
d. Is it at least as likely as not (50% or better probability) that any psychiatric disorder diagnosed at any time over the course of this appeal (since 2001) was aggravated by (increased in severity due to) his service-connected residuals of renal calculi, to include bladder cancer. 

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions.

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the current nature and severity of his residuals of renal calculi, to include bladder cancer.  All indicated tests or studies, including laboratory studies, should be done.  In particular, the examiner is asked to:

a. Indicate whether there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non- invasive procedures more than two times per year; and
b. Indicate whether there are frequent attacks of colic requiring catheter drainage, infection, and/or kidney impairment.

The Veteran's claims folders must be reviewed by the examiner in conjunction with the examination.    

4. Thereafter, the issues remaining on appeal should be readjudicated, to include consideration of the manifestation of low back pain with respect to the increased rating claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate SSOC and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


